September 21, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                    IN THE INTEREST OF C.C.E., A CHILD

NO. 14-16-00571-CV

                      ________________________________

      This cause, an appeal from the agreed order signed May 9, 2016, was heard
on the transcript of the record. We have inspected the record and find no error in the
agreed order. We order the agreed order of the court below AFFIRMED.

      We order appellant, Joanna Cobb, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.